DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 13–24 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of DE 102015224733 (published 20 October 2016) (“Schneider”)1; US Patent 5,836,192 (patented 17 November 1998) (“Getman”) and DE 10125272 (published 28 November 2002) (“Gotzig”)2.
Claim 13 is drawn to “a sound transducer.” The following table illustrates the correspondence between the claimed sound transducer and the Schneider reference.
Claim 13
The Schneider Reference

The Schneider reference describes a corresponding electroacoustic sensor 1. Schneider at ¶¶ 30, FIG.1A.
“a housing; and
“at least one decoupling element, and
“a functional group, the functional group including a diaphragm cup and at least one electroacoustic converter element;
Schneider’s sensor 1 includes a housing 10, decoupling ring 60, a diaphragm cup/pot 25. Id. Diaphragm 20 carries an electroacoustic converter element (not labeled, but depicted as a box attached to the interior surface of diaphragm 20) that excites diaphragm 20 to vibrate and to convert diaphragm vibrations into electrical signals. See id. at ¶¶ 18, 30, FIG.1A.
“wherein the diaphragm cup includes a vibratable diaphragm and a wall,
Schneider’s cup/pot 25 includes diaphragm 20 and a sidewall projecting away from the diaphragm towards housing 10. Id.
“wherein the at least one converter element is configured to excite the diaphragm to vibrations and/or to convert the vibrations of the diaphragm into electrical signals,
Module vibrates diaphragm 20 and converts vibrations of diaphragm 20 into electrical signals. Id. at ¶¶ 18, 30, FIG.1A.
“wherein at least the diaphragm cup and at least one part of the housing is made from a plastic material,
Schneider’s cup/pot 25 and housing 10 are depicted as integral components—i.e., they are formed together into a unitary part. Id. at FIG.1a.
Schneider, however, does not describe the material used for implementing cup/pot 25 and housing 10.
“wherein the at least one decoupling element is configured to vibration-mechanically decouple the diaphragm cup and/or the at least one part of the housing from outer surroundings of the sound 
Id. at ¶ 30.
“wherein the at least one decoupling element is integrated into the diaphragm cup, in particular into the wall of the diaphragm cup and/or the at least one part of the housing,
Schneider depicts ring 60 as being closely attached to cup/pot 25 to seal and to isolate cup/pot 25 from bumper 40.
Schneider does not describe how decoupling ring 60 is attached to cup/pot 25. In other words, Schneider does not describe ring 60 as being integrated into the wall of cup 25.
“wherein one of the following is satisfied:
“(i) the decoupling element has at least one recess, the plastic material filling the recess so that the at least one decoupling element is connected to the diaphragm cup and/or the at least one part of the housing in a form-fitting or fixedly bonded manner, wherein the at least one recess is an undercut of a hole recess, or
“(ii) the decoupling element is at least partially embedded in one side of the diaphragm cup, the one side being in a plane parallel with a plane of the diaphragm of the diaphragm cup, and/or the at least one part of the housing so that the at least one decoupling element is connected to the diaphragm cup and/or the at least one part of the housing in the form-fitting manner, or
“(iii) the decoupling element is embedded into the diaphragm cup on one side which is in a plane parallel with a plane of the diaphragm, so that the decoupling element abuts a circumferential edge to protect against slipping caused by shearing forces.”
See Schneider at FIG.1A.
Schneider does not describe decoupling ring 60 as having a recess (e.g., undercut or hole) or being embedded in a side of cup/pot 25. Rather, Schneider’s ring 60 is simply depicted as abutting two external surfaces of cup 25. See id.

Table 1
The table above shows that Schneider’s electroacoustic sensor 1 is very similar to the claimed sound transducer. Schneider’s sensor does not anticipate the claimed transducer because Schneider does not describe the material used to make pot 25 and its integral housing 10. Schneider also does not describe ring 60 as being integrated into cup/pot 25, unlike the claimed decoupling element, which is integrated into the wall of diaphragm cup or one part of the housing. In particular, Schneider does not describe any of the three (i, ii, iii) forms of integration recited in the claim.
The Schneider reference describes a diaphragm cup/pot 25 made of an undisclosed material. The Getman reference describes an ultrasonic housing 52 similarly configured as a pot for an ultrasonic transducer. Getman at col. 6 ll. 15–19, col. 10 ll. 16–31, FIGs.5, 9. Getman describes forming housing 52 using plastics material, and designing the plastic to match the impedance of the wall 12 to which housing 52 is attached. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to use plastic to make Schneider’s diaphragm cup/pot 25 and the housing from which it extends.
Id. at 11–12, 15–17, FIG.1. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to use injection molding to similarly combine, or integrate, Schneider’s cup/pot 25 and housing 10 with decoupling ring 60. Further, it would have been obvious to improve the integration by adding complementary tongues and grooves in cup/pot 25, housing 10 and decoupling ring 60. One obvious implementation would involve adding recesses, such as an undercut or hole recess, in Schneider’s cup/pot 25 that is filled by decoupling ring 60 to increase the binding strength between cup/pot 25 and decoupling ring 60. In this case, ring 60 would be partially embedded into a side of cup/pot 25. Another obvious implementation would involve inverting this design, so that cup/pot 25 includes tongue projections and so ring 60 includes complementary recesses, would have been obvious as a simple reversal of mechanical components. See MPEP § citing In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). For the foregoing reasons, the combination of the Schneider, the Getman and the Gotzig references makes obvious all limitations of the claim.
Claim 14 depends on claim 13 and further requires the following:
“wherein the at least one decoupling element is situated between the outer surroundings of the sound transducer, in particular the installation surroundings of the sound transducer and the diaphragm cup and/or the at least one part of the housing.”
Likewise, Schneider positions decoupling ring 60 between cup/pot 25 and bumper 50. Schneider at ¶ 30, FIG.1. For the foregoing reasons, the combination of the Schneider, the Getman and the Gotzig references makes obvious all limitations of the claim.
Claim 16 depends on claim 13 and further requires the following:
“wherein the at least one recess is the , and wherein the plastic material of the diaphragm cup fills the undercut so that the decoupling element is connected to the diaphragm cup in the form-fitting manner.”
Claim 17 depends on claim 13 and further requires the following:
“wherein the at least one recess is the hole recess, and wherein the plastic material of the diaphragm cup fills the hole recess so that the decupling element is connected to the diaphragm cup in the form-fitting manner.”
The obviousness rejection of claim 13, incorporated herein, shows the obviousness of including a recess, such as an undercut or hole recess, in Schneider’s cup/pot 25 that is filled by decoupling ring 60 to increase the binding strength between cup/pot 25 and decoupling ring 60. The rejection also shows the obviousness of simply inverting this design, so that cup/pot 25 
***Claim 18 depends on claim 13 and further requires the following:
“wherein the decoupling element is at least partially embedded in the diaphragm cup and/or the at least one part of the housing so that the at least one decoupling element is connected to the diaphragm cup and/or the at least one part of the housing in [[a]] the form-fitting manner, wherein the decoupling element is a circumferential decupling element having a subarea that has a wall thickness thicker than a remaining area of the decoupling element, and wherein the subarea is enclosed by the plastic material, so that the decoupling element is connected to the diaphragm cup and/or the at least one part of the housing in the form-fitting manner.”
The obviousness rejection of claim 13, incorporated herein, shows the obviousness of modifying Schneider’s ring 60 to include Gotzig’s recesses that would be filled by Gotzig’s protrusions in cup/pot 25 in a form-fitting manner to increase the binding strength between cup/pot 25 and decoupling ring 60. The circumferential ring 60 would then include a wider portion that is embedded between a top and bottom protrusion in cup/pot 25. See Gotzig at FIG.1 (depicting a wide portion of cup 5 embedded between two protrusions 21 in element 5). For the foregoing reasons, the combination of the Schneider, the Getman and the Gotzig references makes obvious all limitations of the claim.
Claim 19 depends on claim 13 and further requires the following:

The obviousness rejection of claim 13, incorporated herein, shows the obviousness of forming Schneider’s cup/pot 25 and integral housing 10 from plastic. For the foregoing reasons, the combination of the Schneider, the Getman and the Gotzig references makes obvious all limitations of the claim.
Claim 20 depends on claim 19 and further requires the following:
“wherein the at least one decoupling element adheres to the plastic material, in particular a thermosetting plastic, of the functional group of the sound transducer so that the decoupling element is fixedly bonded to the at least one part of the housing and/or to the wall of the diaphragm cup.”
The obviousness rejection of claim 13, incorporated herein, shows the obviousness of forming cup/pot 25 and its integrated housing 10 with plastic. The rejection also shows the obviousness of including a recess in Schneider’s cup/pot 25 that is filled by decoupling ring 60 in a form-fitting manner to increase the binding strength between cup/pot 25 and decoupling ring 60. For the foregoing reasons, the combination of the Schneider, the Getman and the Gotzig references makes obvious all limitations of the claim.
Claim 21 is drawn to “a method for manufacturing a sound transducer.” The following table illustrates the correspondence between the claimed method and the Schneider reference.
Claim 21
The Schneider Reference

“introducing at least one decoupling element into a first cavity of a die of an injection molding machine; and
“injecting a plastic material into the first cavity, the decoupling element at least partially abutting the plastic material, and/or being filled by the plastic material, and/or being enclosed by the plastic material; 
“wherein a diaphragm cup, which includes a wall, a vibratable diaphragm and a decoupling element is formed, and wherein the at least one decoupling element is integrated into the diaphragm cup, in particular into the wall of the diaphragm cup, and
Schneider describes a sensor 1 that similarly includes a decoupling ring 60 coupled with cup/pot 25 with a sidewall and diaphragm. Schneider at ¶ 30, FIG.1. Schneider, however, does not describe steps for constructing sensor 1.
“wherein the sound transducer includes:
“a housing; and
“the at least one decoupling element, and
“a functional group, the functional group including a diaphragm cup and at least one electroacoustic converter element;
Schneider’s sensor 1 includes a housing 10, decoupling ring 60, a diaphragm cup/pot 25. Id. Diaphragm 20 carries an electroacoustic converter element (not labeled, but depicted as a box attached to the interior surface of diaphragm 20) that excites diaphragm 20 to vibrate and to convert diaphragm vibrations into electrical signals. See id. at ¶¶ 18, 30, FIG.1A.
“wherein the diaphragm cup includes a vibratable diaphragm and a wall,
Schneider’s cup/pot 25 includes diaphragm 20 and a sidewall projecting away from the diaphragm towards housing 10. Id.
“wherein the at least one converter element is configured to excite the diaphragm to vibrations and/or to 
Id. at ¶¶ 18, 30, FIG.1A.

Schneider’s cup/pot 25 and housing 10 are depicted as integral components—i.e., they are formed together into a unitary part. Id. at FIG.1a.
Schneider, however, does not describe the material used for implementing cup/pot 25 and housing 10.
“wherein the at least one decoupling element is configured to vibration-mechanically decouple the diaphragm cup and/or the at least one part of the housing from outer surroundings of the sound transducer, in particular installation surroundings of the sound transducer, and
Decoupling ring 60 seals and decouples pot 25 from the mechanical vibrations of bumper 40. Id. at ¶ 30.
“wherein the at least one decoupling element is integrated into the diaphragm cup, in particular into the wall of the diaphragm cup and/or the at least one part of the housing,
Schneider depicts ring 60 as being closely attached to cup/pot 25 to seal and to isolate cup/pot 25 from bumper 40.
Schneider does not describe how decoupling ring 60 is attached to cup/pot 25. In other words, Schneider does not describe ring 60 as being integrated into the wall of cup 25.
“wherein one of the following is satisfied:
“(i) the decoupling element has at least one recess, the plastic material filling the recess so that the at least one decoupling element is connected to the diaphragm cup and/or the at least one part of the housing in a form-fitting or fixedly bonded manner, wherein the at least one recess is an undercut of a hole recess, or
“(ii) the decoupling element is at least partially embedded in one side of the diaphragm cup, the one side being in a plane parallel with a plane of the diaphragm of the diaphragm cup, and/or the at least one part of the housing so that the at least one decoupling element is connected to the diaphragm cup and/or the at least one part of the housing in the form-fitting manner, or
“(iii) the decoupling element is embedded into the diaphragm cup on one side which is in a plane parallel with a plane of the diaphragm, so that the decoupling element abuts a circumferential edge to protect against slipping caused by shearing forces.”
See Schneider at FIG.1A.
Schneider does not describe decoupling ring 60 as having a recess (e.g., undercut or hole) or See id.

Table 2
The table above shows that Schneider’s electroacoustic sensor 1 is very similar to the claimed sound transducer. Schneider’s sensor does not anticipate the claimed transducer because Schneider does not describe the material used to make pot 25 and its integral housing 10. Schneider also does not describe ring 60 as being integrated into cup/pot 25, unlike the claimed decoupling element, which is integrated into the wall of diaphragm cup or one part of the housing. In particular, Schneider does not describe any of the three (i, ii, iii) forms of integration recited in the claim.
Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to use plastic to make Schneider’s diaphragm cup/pot 25 and the housing from which it extends.
The Gotzig reference, like the Schneider reference, is directed to producing an ultrasonic sensor that would be useful in a close-range detection systems of a motor vehicle. Like Schneider’s sensor 1, Gotzig’s sensor includes a membrane/diaphragm pot 5 and a decupling element 7. Gotzig at 5–11, FIG.1. Gotzig supplements Schneider by teaching and suggesting how one of skill may have combined a decoupling element 7 with a diaphragm pot 5. In particular, Gotzig describes integrating a decoupler and a pot through injection molding, including adding tongues and grooves 21 to improve the mechanical strength of the connection between the molded components. Id. at 11–12, 15–17, FIG.1. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to use injection molding to similarly combine, or integrate, Schneider’s cup/pot 25 and housing 10 with decoupling ring 60. Further, it would have been obvious to improve the See MPEP § 2144.04(VI)(A) (citing In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). For the foregoing reasons, the combination of the Schneider, the Getman and the Gotzig references makes obvious all limitations of the claim.
Claim 22 depends on claim 21 and further requires the following:
“wherein the first cavity of the die of the injection molding machine is configured so that the diaphragm cup forms a single part with a housing of the sound transducer during the injection of the plastic material into the first cavity, the at least one decoupling element being integrated into the diaphragm cup, in particular into the wall of the diaphragm cup, and/or into the at least one part of the housing.”
The obviousness rejection of claim 21, incorporated herein, shows the obviousness of injecting plastic material into a mold to form and integrate Schneider’s cup/pot 25 with a pre-formed decoupling ring 60. Moreover, Schneider depicts cup/pot 25 and housing 10 as being of unitary construction. Schneider at FIG.1a. One of ordinary skill in the art would have accordingly found it obvious to inject plastic material into a mold to simultaneously form 
Claim 23 depends on claim 21 and further requires the following:
“introducing at least one electroacoustic converter element into a second cavity of the die of the injection molding machine; and
“injecting the plastic material into the second cavity, wherein the at least one converter element is at least partially enclosed by the plastic material, and wherein the converter element is integrated into the vibratable diaphragm.”
The obviousness rejection of claim 21, incorporated herein, shows the obviousness of forming Schneider’s cup/pot 25 with plastic and using injection molding to from cup/pot 25 while binding it to a pre-formed decoupling ring 60. The use of injection molding and plastic to form cup/pot 25 and bind it to decoupling ring 60 would have reasonably suggested injecting plastic material into a mold to similarly bind cup/pot 25 with Schneider’s electroacoustic converter, which is included in the diaphragm portion 20 of cup/pot 25. See Schneider at ¶ 30, FIG.1a. For the foregoing reasons, the combination of the Schneider, the Getman and the Gotzig references makes obvious all limitations of the claim.
Claim 24 is drawn to “an ultrasonic sensor.” The following table illustrates the correspondence between the claimed ultrasonic sensor and the Schneider reference.
Claim 24
The Schneider Reference

The Schneider reference describes a corresponding ultrasonic electroacoustic sensor 1. Schneider at Abs., ¶¶ 30, FIG.1A.
“a sound transducer, including:
Schneider’s sensor 1. Id.
“a housing; and
“at least one decoupling element, and
“a functional group, the functional group including a diaphragm cup and at least one electroacoustic converter element;
Schneider’s sensor 1 includes a housing 10, decoupling ring 60, a diaphragm cup/pot 25. Id. Diaphragm 20 carries an electroacoustic converter element (not labeled, but depicted as a box attached to the interior surface of diaphragm 20) that excites diaphragm 20 to vibrate and to convert diaphragm vibrations into electrical signals. See id. at ¶¶ 18, 30, FIG.1A.
“wherein the diaphragm cup includes a vibratable diaphragm and a wall,
Schneider’s cup/pot 25 includes diaphragm 20 and a sidewall projecting away from the diaphragm towards housing 10. Id.
“wherein the at least one converter element is configured to excite the diaphragm to vibrations and/or to convert the vibrations of the diaphragm into electrical signals,
Module vibrates diaphragm 20 and converts vibrations of diaphragm 20 into electrical signals. Id. at ¶¶ 18, 30, FIG.1A.
“wherein at least the diaphragm cup and at least one part of the housing is made from a plastic material,
Schneider’s cup/pot 25 and housing 10 are depicted as integral components—i.e., they are formed together into a unitary part. Id. at FIG.1a.
Schneider, however, does not describe the material used for implementing cup/pot 25 and housing 10.
“wherein the at least one decoupling element is configured to vibration-mechanically decouple the 
Id. at ¶ 30.

Schneider depicts ring 60 as being closely attached to cup/pot 25 to seal and to isolate cup/pot 25 from bumper 40.
Schneider does not describe how decoupling ring 60 is attached to cup/pot 25. In other words, Schneider does not describe ring 60 as being integrated into the wall of cup 25.
“wherein one of the following is satisfied:
“(i) the decoupling element has at least one recess, the plastic material filling the recess so that the at least one decoupling element is connected to the diaphragm cup and/or the at least one part of the housing in a form-fitting or fixedly bonded manner, wherein the at least one recess is an undercut of a hole recess, or
“(ii) the decoupling element is at least partially embedded in one side of the diaphragm cup, the one side being in a plane parallel with a plane of the diaphragm of the diaphragm cup, and/or the at least one part of the housing so that the at least one decoupling element is connected to the diaphragm cup and/or the at least one part of the housing in the form-fitting manner, or
“(iii) the decoupling element is embedded into the diaphragm cup on one side which is in a plane parallel with a plane of the diaphragm, so that the decoupling element abuts a circumferential edge to protect against slipping caused by shearing forces.”
See Schneider at FIG.1A.
Schneider does not describe decoupling ring 60 as having a recess (e.g., undercut or hole) or being embedded in a side of cup/pot 25. Rather, Schneider’s ring 60 is simply depicted as abutting two external surfaces of cup 25. See id.

Table 3
The table above shows that Schneider’s electroacoustic sensor 1 is very similar to the claimed sound transducer. Schneider’s sensor does not anticipate the claimed transducer because Schneider does not describe the material used to make pot 25 and its integral housing 10. Schneider also does not describe ring 60 as being integrated into cup/pot 25, unlike the claimed decoupling element, which is integrated into the wall of diaphragm cup or one part of the housing. In particular, Schneider does not describe any of the three (i, ii, iii) forms of integration recited in the claim.
The Schneider reference describes a diaphragm cup/pot 25 made of an undisclosed material. The Getman reference describes an ultrasonic housing 52 similarly configured as a pot for an ultrasonic transducer. Getman at col. 6 ll. 15–19, col. 10 ll. 16–31, FIGs.5, 9. Getman describes forming housing 52 using plastics material, and designing the plastic to match the impedance of the wall 12 to which housing 52 is attached. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to 
The Gotzig reference, like the Schneider reference, is directed to producing an ultrasonic sensor that would be useful in a close-range detection systems of a motor vehicle. Like Schneider’s sensor 1, Gotzig’s sensor includes a membrane/diaphragm pot 5 and a decupling element 7. Gotzig at 5–11, FIG.1. Gotzig supplements Schneider by teaching and suggesting how one of skill may have combined a decoupling element 7 with a diaphragm pot 5. In particular, Gotzig describes integrating a decoupler and a pot through injection molding, including adding tongues and grooves 21 to improve the mechanical strength of the connection between the molded components. Id. at 11–12, 15–17, FIG.1. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to use injection molding to similarly combine, or integrate, Schneider’s cup/pot 25 and housing 10 with decoupling ring 60. Further, it would have been obvious to improve the integration by adding complementary tongues and grooves in cup/pot 25, housing 10 and decoupling ring 60. One obvious implementation would involve adding recesses, such as an undercut or hole recess, in Schneider’s cup/pot 25 that is filled by decoupling ring 60 to increase the binding strength between cup/pot 25 and decoupling ring 60. Another obvious implementation would involve inverting this design, so that cup/pot 25 includes tongue projections and so ring 60 includes complementary recesses, would have been See MPEP § 2144.04(VI)(A) (citing In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). For the foregoing reasons, the combination of the Schneider, the Getman and the Gotzig references makes obvious all limitations of the claim.
Summary
Claims 13–24 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Applicant’s Reply (29 January 2021) includes an amendment to the title. The amendment has overcome the problems noted in the Non-Final Office action at 17 (22 December 2020). Accordingly, the objection under 37 C.F.R. § 1.72 has been withdrawn.
Response to Applicant’s Arguments
Applicant’s Reply at 9–13 (29 January 2021) includes remarks concerning the obviousness rejections contained in this Office action. The remarks primarily concern whether the previously cited references anticipate or make obvious newly added claim limitations. The Examiner has considered these remarks, but they are rendered moot by the new grounds of rejection included in this Office action.
Applicant’s Reply at 13–15 includes additional comments regarding the concept of obvious to try and the factual basis of the rejections. These arguments are unpersuasive of any error in the rejection and fail to meet the basic requirements of 37 C.F.R. § 1.111(b) because they lack the particularity necessary to engender reconsideration by the Office.
Additional Citations
The following table includes additional citations of references. The references are not relied on in this Office action, but are relevant to the claimed and disclosed subject matter.
Citation
Relevance
US 2009/0196121
Describes a decoupler 6 injection molded into a side of a housing 4.

Table 4
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

4/7/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Schneider reference was originally published in the German language. This Office action relies on the English version published as US Patent Application Publication 2019/0004163 (published 03 January 2019).
        2 The Gotzig reference was originally published in the German language. This Office action relies on a machine translation provided by the EPO’s Espacenet website.